Filed 1/14/21 P. v. Thomas CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B306959

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. A763067)
         v.

ROBERT QUINCY THOMAS,

         Defendant and Appellant.


         THE COURT:

      Robert Quincy Thomas (defendant) appeals the order of the
superior court denying his petition for writ of habeas
corpus challenging his 1986 plea of no contest to second degree
murder. (Pen. Code, § 187, subd. (a).)1 We appointed counsel to
represent defendant on appeal, and after examination of the
record, counsel filed an opening brief raising no issues and asking

1     All further statutory references are to the Penal Code
unless otherwise indicated.
this court to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496. Defendant filed his own
supplemental brief, in propria persona.
                          BACKGROUND
       In February 1986, defendant pled guilty to one count of
second degree murder and was sentenced to state prison for 15
years to life.
       On June 10, 2020, defendant filed a petition for writ of
habeas corpus in the superior court seeking to vacate his
conviction based on ineffective assistance of counsel.
       On June 23, 2020, the superior court denied the petition on
two broad grounds—namely, that (1) defendant’s petition was
untimely filed, and (2) his ineffective assistance of counsel claims
lacked merit because his counsel was not ineffective for (a) failing
to advise him of the applicability of later-enacted section 1016.8,
which did not apply to defendant, and (b) not objecting to the
charging document, which was not defective.
       Defendant filed a timely notice of appeal.
                           DISCUSSION
       Defendant purports to appeal the order denying his habeas
petition. In a noncapital case, however, no appeal lies from the
denial of a petition for writ of habeas corpus. (Robinson v.
Lewis (2020) 9 Cal.5th 883, 895 [“in noncapital cases, if the
superior court denies a petition for a writ of habeas corpus, the
petitioner has no statutory right to appeal. Instead, the
petitioner must file a new, original petition, generally in the
Court of Appeal”]; Briggs v. Brown (2017) 3 Cal.5th 808, 836 [“A
petitioner currently has no right to appeal from a superior court
denial of habeas corpus relief. Instead, review is obtained by
filing a new habeas corpus petition in a higher court”]; In re




                                 2
Clark (1993) 5 Cal.4th 750, 767, fn. 7 [“Because no appeal lies
from the denial of a petition for writ of habeas corpus, a prisoner
whose petition has been denied by the superior court can obtain
review of his claims only by the filing of a new petition in the
Court of Appeal”].)
       Because defendant has no right to appeal the denial of his
petition for writ of habeas corpus, this appeal must be dismissed.
As a consequence, we may not consider the content of his
supplemental brief, which speaks to issues that we may consider
only if we have jurisdiction.
                          DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



——————————————————————————————
LUI , P. J., ASHMANN-GERST, J., HOFFSTADT, J.




                                 3